Case 19-50974   Doc 8   Filed 05/28/19   Entered 05/28/19 10:05:36   Desc Main
                           Document      Page 1 of 6
Case 19-50974   Doc 8   Filed 05/28/19   Entered 05/28/19 10:05:36   Desc Main
                           Document      Page 2 of 6
Case 19-50974   Doc 8   Filed 05/28/19   Entered 05/28/19 10:05:36   Desc Main
                           Document      Page 3 of 6
Case 19-50974   Doc 8   Filed 05/28/19   Entered 05/28/19 10:05:36   Desc Main
                           Document      Page 4 of 6
Case 19-50974   Doc 8   Filed 05/28/19   Entered 05/28/19 10:05:36   Desc Main
                           Document      Page 5 of 6
Case 19-50974   Doc 8   Filed 05/28/19   Entered 05/28/19 10:05:36   Desc Main
                           Document      Page 6 of 6
